REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-38 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a pedicle screw implant construct kit, comprising: at least one pedicle screw including a head at a proximal end of said pedicle screw, said screw comprising composite material including reinforcing filaments embedded in a polymer matrix; at least one collar, said collar comprising composite material including reinforcing filaments embedded in a polymer matrix, said collar including two collar halves each including an internal geometry which together define a cavity sized, shaped, and configured for receiving a rod, said internal geometry of said collar halves additionally together defining a socket sized, shaped, and configured to receive said head of said pedicle screw; wherein said collar halves are configured to be secured to each other by radially inward forces applied to a proximal portion of said collar from a location external to said collar; an elongated rod sized and shaped for connecting said collar to one or more additional collars, thereby coupling between said at least one pedicle screw and one or more additional screws, said rod comprising composite material including reinforcing filaments embedded in a polymer matrix; and first and second restraints comprising composite material including reinforcing filaments embedded in a polymer matrix, each of said first and second restraints sized and shaped to be positioned over at least portion of said collar in a restraining state to approximate said two collar halves together and to restrict relative movement of one or both of the screw head and the rod relative to said collar, by exerting a radial compression force onto said collar, wherein said second restraint is configured to be positioned at a location distal to said cavity and said first restraint is configured to be positioned at a location proximal to said second restraint.

Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a locking collar for use with a rod and a pedicle screw for spinal fixation, comprising: at least one collar body, said collar body including two separate collar halves comprising composite material including reinforcing filaments embedded in a polymer matrix, said collar halves each including an internal geometry which together define at least one cavity sized, shaped, and configured for receiving the rod, said internal geometry of said collar halves 
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a pedicle screw implant construct kit, comprising: at least one pedicle screw including a head at a proximal end of said pedicle screw, said screw comprising composite material including reinforcing filaments embedded in a polymer matrix; at least one collar, said collar comprising composite material including reinforcing filaments embedded in a polymer matrix, said collar including two collar halves each including an internal geometry which together define a cavity sized, shaped, and configured for receiving a rod, said internal geometry of said collar halves additionally together defining a socket sized, shaped, and configured to receive said head of said pedicle screw; wherein said collar halves are configured to be secured to each other by radially inward forces applied to a proximal portion of said collar from a location external to said collar; an elongated rod sized and shaped for connecting said collar to one or more additional collars, thereby coupling between said at least one pedicle screw and one or more additional screws, said rod comprising composite material including reinforcing filaments embedded in a polymer matrix; and first and second restraints comprising composite material including reinforcing filaments embedded in a polymer matrix, each of said first and second restraints sized and shaped to be positioned over at least portion of said collar in a restraining state to approximate said two collar halves together and to restrict relative movement of one or both of the screw head and the rod relative to said collar, by exerting a radial 
Doubler et al. (U.S. Patent No. 7,090,674; hereinafter “Doubler”) in view of Kirschman et al. (U.S. Publication No.2008/0312655 A1; hereinafter “Kirschman”) in view of Magerl et al. (U.S. Patent No.7,419,714; hereinafter “Magerl”) disclose the claimed invention except for wherein the collar halves are configured to be secured to each other by radially inward forces applied to a proximal portion of said collar from a location external to the collar.  Kirschman discloses collar halves (26, 28) but they are not configured to be secured to each other by radially inward forces applied to a proximal portion of said collar from a location external to the collar.  Instead, halves 26 and 28 are connected to each other by a plurality of male projections 44, 46 that are received in first and second openings 40, 42 (see Figure 2).


    PNG
    media_image1.png
    600
    260
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773